Citation Nr: 1233270	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from October 1962 to April 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  

In October 2009, July 2011, and May 2012, this matter was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is attributable to his military service.

2.  The Veteran does not have left ear hearing loss as contemplated by 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the right ear, the Board herein grants the Veteran's claim so any deficiency in the duty to notify or assist is not prejudicial to the Veteran.  

With respect to the left ear, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent in April 2004.  The letter indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of his and VA's respective responsibilities in obtaining this supporting evidence.  Additionally, in light of the denial of the Veteran's left ear hearing loss service connection claim, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) and post-service medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to this claim, is available and not part of the claims file.  The Veteran also was provided two VA compensation examinations, including for a medical nexus opinion concerning the etiology of the claimed hearing loss and any potential relationship with military service, as the Board directed when remanding this claim on two occasions.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion was not entirely responsive to the Board's remands; however, the Board is hereby granting service connection for right ear hearing loss; thus the inadequacy of the opinions is not prejudicial to the Veteran.  With regard to left ear hearing loss, the Veteran does not meet the threshold requirement of 38 C.F.R. § 3.385 and this is the basis for the denial, below.  The medical examination reports do contain adequate audiograms, so the information regarding the Veteran's current hearing ability in both ears is accepted as adequate.  Thus, the cumulative examinations of record are adequate to address all pertinent concerns.  As such, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in service if manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Claims for hearing loss require that a Veteran have a certain level or amount of hearing loss before it will be considered a ratable disability for VA compensation purposes, and this is expressly defined by VA regulation.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Therefore, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report what he can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veteran's Court (CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  The Court has also stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran contends that he has experienced hearing loss as a result of noise exposure and acoustic trauma in service.  Specifically, he states that his symptoms began after being exposed to automatic rifle fire during weapons training without proper hearing protection, as well as being exposed to machine gun fire, explosions, grenades, and bazookas during live-fire training exercises.  He asserts that the symptoms have been continuous since service and that they have increased in severity during the last few years.  He also contends that he believes he has suffered hearing loss because he underwent greater exposure to automatic rifle fire on his left side as a left-handed shooter, and, as a result, seems to hear better with his right ear than his left.

The Veteran had active duty from October 1962 to April 1963.  His service records show that he served as a weapons infantryman, was awarded an "expert" qualification for the Browning automatic rifle, and participated in combat training.  

The STRs show that the Veteran had 15/15 in both ears on whispered voice testing on entrance into service.  On his separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
n/a
5
LEFT
0
5
5
n/a
5

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.

In converting the Veteran's audiogram, these findings result:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
10
LEFT
15
15
15
n/a
10

Post-service, the Veteran was provided a VA examination in September 2011 to address the etiology of any current hearing loss.  

At that time, on the audiological testing, puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
50
LEFT
15
15
15
20
30

The speech discrimination scores in both ears were 100 percent.  

The Board previously determined that the September 2011 report is insufficient for the following reasons.  First, the examiner apparently reviewed the wrong personnel records, as the examiner noted the wrong dates of service and wrong military occupational specialty.  The examiner, in error, noted that the Veteran served in the Navy from 2001 to 2006 with subsequent reserves service and was an Electrician's Mate.  It also was noted that the Veteran was a right-handed shooter and reported noise exposure from gunfire.  The Veteran's DD Form 214 shows that he actually served in the Army from October 1962 to April 1963 and was a Light Weapons Infantryman.  The examiner noted that exposure to moderate acoustic trauma was conceded based on the Veteran's military occupational specialty of Electrician's Mate.  However, the Veteran asserted on a June 2005 statement that his symptoms started in service after being exposed to automatic rifle fire during weapons training without proper hearing protection, as well as being exposed to machine gun fire, explosions, grenades, and bazookas during live-fire training exercises, particularly on his left side, since he was a left-handed shooter.

Second, the examiner did not provide adequate rationale as to why the Veteran's hearing loss was not related to service.  One basis relied on by the examiner was that the Veteran's hearing was normal at separation from service.  However, VA laws and regulations do not strictly require inservice complaint of, or treatment for, hearing loss in order to establish service connection.  The other rationale relied on by the examiner was that the Institute of Medicine Report on Noise Exposure in the Military concluded that there was no scientific support for delayed onset noise-induced hearing loss that occurred weeks, months, or years after the exposure event.  However, "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).  The examiner did not include any additional analysis of the Veteran's specific case including his history of noise exposure and subsequent hearing loss.  

Therefore, the Board determined that an additional examination was necessary.  This examination was conducted in June 2012 by the same examiner.  On the audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
50
LEFT
15
15
15
20
30

Speech discrimination testing yielded results of 100 percent in the right ear and 98 percent in the left ear.  The examiner concluded that current hearing loss, as shown in the right ear, was not as likely as not related to service.  She pointed to the normal hearing on both inservice tests, the lack of hearing tests for decades, and again the findings of the Institute of Medicine Report on Noise Exposure in the Military.  However, she did not address the Veteran's report of continued hearing loss since service and basically cited the same rationale that the Board already found to be inadequate.  

In sum, a review of the STRs shows no inservice hearing loss.  However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do VA regulations provide that a claimant must establish service connection through medical records alone).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a competent  basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley (Section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.)

Thus, the lack of a demonstration of hearing loss disability during service may be overcome by post-service findings.  However, left ear hearing loss was not manifest during the one year presumptive period after service, and hearing loss within the definition of 38 C.F.R. § 3.385 has not been demonstrated at any time.  On the post-service VA examinations in 2011 and 2012, the specific criteria of 38 C.F.R. § 3.385 are not met.  

The Veteran has never had, during service, or at the current time, hearing loss of the left ear as contemplated by 38 C.F.R. § 3.385.  Therefore, the Veteran does not have left ear hearing loss disability as contemplated by 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the claim and service connection for left ear hearing loss is denied.  While the Veteran is competent to describe his left ear symptoms, he is not competent to diagnose left ear hearing loss in accordance with VA standards as this is a medical determination.

With regard to the right ear, the Veteran has hearing loss per 38 C.F.R. § 3.385.  Thus, he has sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes.  Also, and importantly, the Board is satisfied there was no intervening acoustic trauma from the time his military service ended until the post-service VA examinations that could otherwise account for the hearing loss confirmed during the evaluations.  The Veteran has competently reported that he began having hearing loss due to acoustic trauma during service which continuously remained until the present time, i.e., chronic and continuous in nature.  His service records confirm that the Veteran had acoustic trauma, which has also been conceded by VA in the decision to grant service connection for tinnitus.  See June 29, 2012 rating decision.  The VA examiner did not adequately consider the Veteran's report of having hearing loss since in-service acoustic trauma occurred.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  The Board finds the Veteran to be credible in his report of experiencing acoustic trauma as it is consistent with his service.  38 U.S.C.A. § 1154(a).  Certainly then, if the Veteran is both competent and credible in his report of acoustic trauma and his continuing right ear symptoms since service, when resolving all reasonable doubt in his favor, it is just as likely as not that his bilateral right ear hearing loss is related or attributable to his military service or dates back to his service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Accordingly, service connection for right ear hearing loss is warranted.  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.   



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


